Order entered August 3, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00314-CR

                              TRACY DEMOND SIMS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F15-76138-Y

                                            ORDER
          The clerk’s record was filed May 24, 2018. It shows appellant is indigent and that, on

March 27, 2018, he notified court reporter Vearneas Faggett he was requesting the reporter’s

record.

          The reporter’s record was initially due on May 14, 2018. When it was not filed, we

notified court reporter Vearneas Faggett by postcard that the record was overdue and directed her

to file, by June 16, 2018, (1) the reporter’s record, (2) written verification that no hearings were

recorded, or (3) written verification that appellant had not requested the reporter’s record be

prepared. See TEX. R. APP. P. 35.3(b). Ms. Faggett filed a request for an extension of time

which we granted, making the record due on July 11, 2018. To date, the reporter’s record has

not been filed and we have had no communication from Ms. Faggett.
         We ORDER the reporter’s record filed within TWENTY DAYS of the date of this

order.       We caution Ms. Faggett that the failure to do so will result in the Court taking whatever

remedies it has available to ensure that the appeal proceeds in a timely fashion, which may

include ordering that she not sit until the complete reporter’s record is filed.

         We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Fargo,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, official court reporter,

Criminal District Court No. 7; and to counsel for all parties.

         .


                                                        /s/      LANA MYERS
                                                                 JUSTICE